DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reading sensor assembly in claims 1, 8, 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 and 9-17 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Ohara (US Pub 2008/0225357).

Re claim 1: Ohara teaches a reading device comprising: 
a light transmissive member having a front surface on which an original is placed, and a back surface (e.g. the invention teaches an original mounting plate that is used to mount a sheet, which is taught in ¶ [25].); 

[0025] The original mounting plate 12 is an approximately rectangular plate and is attached to the support 16 formed on the upper surface of the casing 11. The original mounting plate 12 is, for example, formed of a transparent glass plate or plastic plate. A sheet material made of white-colored resin is attached to one surface of the original cover 13 so as to form a pressing surface 15. In the image reader 10, an original is placed on the original mounting plate 12 and is pressed by the original cover 13 from top, thereby closely attaching the original to the original mounting plate 12.

a peripheral member located adjacent to the light transmissive member, the peripheral member including a back surface in which a reference hole is formed, the reference hole having an angled-shape (e.g. the reference location specifying plate is adjacent to the platen glass.  The reference location specifying plate is on the back surface of the frame and the platen glass area where the plate has reference holes formed, which is taught in ¶ [39]-[42].  The reference mark holes have several edges that are connected to create a right angle, which is illustrated in figure 4.), 


    PNG
    media_image1.png
    724
    317
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    815
    487
    media_image2.png
    Greyscale


[0039] FIG. 4 is a schematic plan view showing the image reader 10 when viewed in a direction denoted by an arrow IV shown in FIG. 3. FIG. 5 is a plan view of a reference location specifying plate 100 and a cross-sectional view taken along line VII-VII of the plan view when viewed from the bottom of FIG. 5. As shown in FIGS. 3 and 4, the image reader 10 includes the reference location specifying plate 100 in the inner surface of the support 16.
[0040] As shown in FIG. 5, the reference location specifying plate 100 is an approximately rectangular plate and includes a pair of positioning holes 110 provided at the both sides of the plane of the reference location specifying plate 100, a pair of reference mark holes 120 provided linearly symmetrical with respect to the center of the plane of the reference location specifying plate 100, and a second reference mark hole 140 provided at the center of the plane of the reference location specifying plate 100. The positional holes 110, the reference mark holes 120 and the second reference mark hole 140 are formed in the reference location specifying plate 100 by a press working method or a machining method using, for example, a mold, such that the positional relationship among them becomes accurate. Accordingly, in the reference location specifying plate 100, the locations of the reference mark holes 120 and the second reference mark hole 140 are accurately decided with respect to the location of the positioning holes 110. In addition, it is preferable that the plane portion excluding portions, in which the positioning holes 110, the reference mark holes 120 and the second reference mark hole 140 of the reference location specifying plate 100 are provided, is colored white having high reflectivity. Accordingly, for example, polypropylene or polystyrene is preferably used in the reference location specifying plate 100.
[0041] The positional holes 110 of the reference location specifying plate 100 is circular holes provided by perforating into the reference location specifying plate 100 in a direction perpendicular to the plane thereof. The reference location specifying plate 100 is positioned and fixed on the inner surface of the support 16 in the readable area 400 by inserting flat countersunk head screws 18 into screw holes (not shown) provided at the attachment location of the reference location specifying plate 100 on the inner surface of the support 16 and the positioning holes 110. A method of positioning and fixing the reference location specifying plate 100 on the inner surface of the support 16 is not limited to the fixing method using the flat countersunk head screws 18. The reference location specifying plate 100 may be, for example, attached and fixed to the inner surface by inserting positioning protrusions provided on the inner surface of the support 16 into the positioning holes 110.
[0042] The pair of reference mark holes 120 of the reference location specifying plate 100 is the same rectangular through-hole. Each of the pair of reference mark holes 120 has a first edge 122 which is parallel to the main scan direction and a second edge 124 which is parallel to the sub-scan direction, when the reference location specifying plate 100 is fixed on the inner surface of the support 16.
[0043] The second reference mark hole 140 of the reference location specifying plate 100 is a rectangular through-hole different from the reference mark holes 120. The second reference mark hole 140 has a first edge 142 which is parallel to the main scan direction and a second edge 144 which is parallel to the sub-scan direction, when the reference location specifying plate 100 is fixed on the inner surface of the support 16. As shown in FIGS. 4 and 5, the second edge 144 of the second reference mark hole 140 crosses a straight line which extends from the first edges 122 of the reference mark holes 120 in the main scan direction.

the reference hole including an inside edge including a first edge and a second edge intersecting with each other at an angle to define an inside part of the angled-shape of the reference hole (e.g. in ¶ [42] and [43] above, the reference mark holes contains a first edge and a second edge that are connected and create a right angle.); 
a reading sensor assembly (interpretation: a contact image sensor.  The reading device may include a charge coupled device (CCD) as an example of the reading sensor assembly, which is disclosed on page 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) provided to face the back surface of the light transmissive member and the back surface of the peripheral member, the reading sensor assembly being configured to read an image while moving over a range including the light transmissive member and the peripheral member (e.g. the reading unit is pivoted to face the back surface of the platen where the sheet is mounted, which is seen in figure 3 and taught in ¶ [36]-[38].  The reading unit also faces the back surface of the reference location specifying plate (100) with the reference marks.  The reading unit scans an image when moving in the sub-scanning direction that spans the reference location specifying plate and the platen glass, which is taught in ¶ [36]-[38].); and 

[0036] FIG. 3 is a schematic cross-sectional view of the image reader 10. In FIG. 3, the guide rail 210, the timing belt 222, the stepping motor 226, the control unit 230, the flat cable 240 and the power source unit 250 are omitted. The reading unit 300 can move to a location (hereinafter, referred to as a forward limit location) of the reading unit 300 denoted by a dotted line at the right side of FIG. 3 in the forward sub-scan direction (the direction denoted by an arrow X1). The reading unit 300 can move to a location (hereinafter, referred to as a backward limit location) of the reading unit 300 denoted by a dotted line at the left side of FIG. 3 in the backward sub-scan direction (the direction denoted by an arrow X2). Accordingly, the reading unit 300 can move over the length L1 of the sub-scan direction shown in FIGS. 2 and 3 between the forward limit location and the backward limit location.
[0037] The reading unit 300 is in contact with the pad 40 which is fixed to the casing 11 and extends in the main scan direction at the backward limit location. In the following description, bringing of the reading unit 300, which moves backward in the sub-scan direction, into contact with the pad 40 at the limit location is called "contact".
[0038] As described above, the reading unit 300 can optical read the image in a readable area 400 having the length W1 of the main scan direction and the length L1 of the sub-scan direction by repeating a detection operation for detecting the reflected light of the light irradiated from the light-emitting unit 310 by the light-receiving elements 322, 323, and 328 of the light-receiving unit 320 and a movement operation for moving the reading unit 300 between the forward limit location and the backward limit location in the sub-scan direction. The length L1 of the sub-scan direction of the readable area 400 is larger than the length of the sub-scan direction of the original reading area 500 which is a maximum area for reading the original placed on the original mounting plate 12 by the reading unit 300. The length of the sub-scan direction of the original reading area 500 is denoted by L2 as shown in FIGS. 2 and 3 and the length of the main scan direction is equal to the length W1 of the main scan direction of the readable area 400. It is preferable that the length W1 of the main scan direction of the readable area 400 and the original readable area 500 is approximately equal to the length of the main scan direction of the original mounting plate 12 in a range which does not exceed the length of the main scan direction of the original mounting plate.

a controller configured to perform: 
controlling the reading sensor assembly to read a reading range including the reference hole to obtain a read image (e.g. the invention teaches reading the reference location and the edges associated with the reference location.  This is taught in ¶ [49].); 

[0049] Next, the control unit 230 moves the reading unit 300 in the forward sub-scan direction and detects first edges 122 of the reference mark holes 120 and a second edge 144 of the second reference mark hole 140 (hereinafter, all referred to as a "detection object") in the image information read by the reading unit 300 (step S120). Here, the method of detecting the detection object by the reading unit 300 is not specially limited. For example, the detection object may be detected by comparing the image information obtained when the reading unit 300 reads the backward sub-scan direction side of the first edges 122 of the reference mark holes 120 with the image information obtained when the reading unit reads the forward sub-scan direction side of the first edges 122 of the reference mark holes 120 in the intensity distribution of the reflected light of the image information.
[0050] Next, the control unit 230 detects whether the reading unit 300 detects the detection object up to a location (hereinafter, referred to as a "detection location") spaced apart from the read preparation location by a predetermined distance in the forward sub-scan direction, on the basis of the image information output from the reading unit 300 which is moving in the forward sub-scan direction (step S130). Then, the control unit 230 further move the reading unit 300 in the forward sub-scan direction and detects whether the detection object is detected, if the reading unit 300 does not detect the detection object up to the detection location (Step S140).
[0051] Here, the detection location is, for example, set as follows. That is, the detection location is a location which is closer to the read preparation location than a location where the detection object is assumed to be detected, by moving the reading unit 300 in the forward sub-scan direction, in the case where the reading unit 300 is accurately moved to the reading preparation location stored in the control unit 230. By setting the detection location as described above, the control unit 230 can detect the status which is not suitable for the home position detecting operation, that is, the case where the reading unit 300 is not accurately moved to the read preparation location stored in the control unit 230.
[0052] The control unit 230 stores the location information of the detection location of the detection object on the basis of the image information output from the reading unit 300 when the reading unit 300 detects the detection object at the forward sub-scan direction side of the detection location (step S150). The control unit 230 obtains the location of the home position on the basis of the location information of the detection location of the first edges 122 of the reference mark holes 120 (step S160). The control unit 230 moves the reading unit 300 to the location of the home position on the basis of the obtained location of the home position (step S170) and finishes the home position detecting operation. The location of the home position of the image reader 10 is the location denoted by a dotted line P of FIG. 4 and the distance from the detection location of the first edges 122 of the reference mark holes 120 to the location of the home position is denoted by L4 of FIG. 4.

determining a reference position in the reading range based on the read image obtained in the controlling, the reference position being determined to an intersection between the first edge and the second edge (e.g. the reference location is detected based on detecting the first and second edges of the reference location using the reading unit.  The first and second edges are edges that intersect and are used to form the reference marks, which is taught in ¶ [49]-[51] above.  In addition, the second edge is detected to determine if the reading area along with the reference location specifying plate is shifted.  The second edge is detected to determine the amount of shift of the reference mark area and the reading area on the platen to shift the scanner for reading an image, which is taught in ¶ [68].); and 

[0068] Here, as shown in FIG. 7, if the second edges 124 of the reference mark holes 120 of the reference location specifying plate 100 are detected by the light-receiving elements 332, 333, 337 and 338 and the second edge 144 of the second reference mark hole 140 is detected by the light-receiving element 335, the correction unit 260 detects that the original reading area 500 is shifted by one light-receiving element in the main scan direction by comparing the detected result with the above information. The correction unit 260 outputs the detected result to the control unit 230. The control unit 230 performs correction such that the plurality of light-receiving elements 322, 323, . . . and 328 corresponding to the stored location of the original reading area 500 is shifted by one light-receiving unit in the main scan direction, on the basis of the detected result output from the correction unit 260. By this correction, the reading unit 300 optically detects the original in the original reading area 500 by the light-receiving elements 321, 323, . . . and 327 among the plurality of light-receiving elements 321, 322, 323, . . . and 329 shown in FIG. 2. In the image reader 10 according to the present embodiment, even when the reading unit 300 and the reference location specifying plate 100 are not accurately attached to the image reader 10 in design and thus the location of the original reading area 500 is shifted, the shift can be corrected.

setting a reading start position based on the reference position in the reading range, the reading start position being a position from which the reading sensor assembly starts moving when the reading sensor assembly reads the original (e.g. the invention, the reference marks are detected to aid in determining where the reference area is located as well as the home position of the scanner to start scanning a document, which is taught in ¶ [49]-[52] above.).  

Re claim 2: The teachings of Ohara are applied to claim 1 disclosed above. 
Ohara teaches the reading device according to claim 1, wherein the first edge and the second edge intersect with each other at a right angle (e.g. the edges of the reference marks form a right angle, which is seen in figure 4.  The reference marks are taught in ¶ [49]-[53] above.).  

Re claim 4: The teachings of Ohara are applied to claim 1 disclosed above.
Ohara teaches the reading device according to claim 1, wherein the controller is configured to further perform: 
setting a search origin outside the reference hole and within a bent side of the inside edge formed by the first edge and the second edge, wherein the reading range is read in the controlling so that the reading range includes the reference hole and the search origin (e.g. the invention sets a search origin of the scanner at a home position that is outside the reference marks and within the reference mark area that is formed from multiple edges, which is taught in ¶ [49]-[52] above.  The scanner reads the reference position specifying plate and the home position area in order to set the home position for scanning a document area.); and 
searching a position of the first edge and a position of the second edge from the set search origin by using the read image obtained in the controlling to find the reference position (e.g. the system determines a reference position by scanning a first edge in order to determine the home position for scanning a document, which is taught in ¶ [49]-[52] above.  The second edge is also determined based on the scan in order to correct a shift in deviation or shift in a placement of the reference plate, which is taught in ¶ [68] above.).  

Re claim 5: The teachings of Ohara are applied to claim 1 disclosed above.
Ohara teaches the reading device according to claim 1, wherein the controller is configured to further perform: 
setting a search origin so that a fan shape formed by the first edge, the second edge, and a circular arc crossing the search origin has a central angle smaller than 180 degree (e.g. the search origin can be at the place of the reference marks.  The first edge and the second edge with a circular arc between these two edges would from an angle that is less than 180 degrees.  The reference mark edges are discussed in ¶ [39]-[43] above.), 
wherein the reading range is read in the controlling so that the reading range includes the reference hole and the search origin (e.g. the invention sets a search origin of the scanner at a home position that is outside the reference marks and within the reference mark area that is formed from multiple edges, which is taught in ¶ [49]-[52] above.  The scanner reads the reference position specifying plate and the home position area in order to set the home position for scanning a document area.); and 
searching a position of the first edge and a position of the second edge from the set search origin by using the read image obtained in the controlling to find the reference position (e.g. the system determines a reference position by scanning a first edge in order to determine the home position for scanning a document, which is taught in ¶ [49]-[52] above.  The second edge is also determined based on the scan in order to correct a shift in deviation or shift in a placement of the reference plate, which is taught in ¶ [68] above.).  

Re claim 6: The teachings of Ohara are applied to claim 1 disclosed above.
Ohara teaches the reading device according to claim 1, wherein the reference hole further includes an outside edge to define an outside part of the angled-shape of the reference hole, wherein the inside edge is smaller than the outside edge (e.g. as seen in figure 5, the outside edge of the reference mark (120) is a part of the reference plate that is larger in size than the inside edge of the reference mark.  The reference mark is taught in ¶ [39]-[43] above.).  


    PNG
    media_image3.png
    587
    392
    media_image3.png
    Greyscale


Re claim 7: The teachings of Ohara are applied to claim 1 disclosed above.
Ohara teaches the reading device according to claim 1, wherein the angled-shape of the reference hole includes an L-shape including the first edge and the second edge (e.g. the reference marks contain several edges that connect to form a right angle, which is taught in ¶ [39]-[43] above.).  

Re claim 9: The teachings of Ohara are applied to claim 1 disclosed above.
Ohara teaches the reading device according to claim 1, wherein the light transmissive member is a platen glass (e.g. the invention teaches an original mounting plate that is used to mount a sheet, which is taught in ¶ [25] above.).  

Re claim 10: The teachings of Ohara are applied to claim 1 disclosed above.
Ohara teaches the reading device according to claim 1, wherein the peripheral member is a frame (e.g. the reference location specifying plate is connected to the frame of the scanner, which is seen in figure 3 and discussed in ¶ [39]-[43] above.).  

Re claim 11: The teachings of Ohara are applied to claim 1 disclosed above.
Ohara teaches the reading device according to claim 1, further comprising a motor configured to move the reading sensor assembly in a sub scanning direction (e.g. the motor is used to move the scanner in the sub-scanning direction, which is taught in ¶ [28].).  

[0028] The timing belt 222 is stretched over a pair of pulleys 224 provided in the vicinity of the guide rail 210 and a portion thereof is coupled to the reading unit 300. One of the pair of pulleys 224 is rotated by the stepping motor 226 through a gear 228 and the timing belt 222 travels between the pair of pulleys 224 when the pulley 224 is rotated. Accordingly, the stepping motor 226 rotates one of the pair of pulleys 224 such that the reading unit 300 is moved along the guide rail 210 in a predetermined direction.

Re claim 12: The teachings of Ohara are applied to claim 1 disclosed above.
Ohara teaches the reading device according to claim 1, further comprising a motor configured to move the reading sensor assembly in a sub scanning direction (e.g. the motor is used to move the scanner in the sub-scanning direction, which is taught in ¶ [28] above.), 
wherein the reading sensor assembly is configured to move in the sub scanning direction below the light transmissive member and the peripheral member by rotation of the motor (e.g. the motor moves the scanner below the platen glass and the frame of the scanner along a guide rail in the sub-scanning direction, which is taught in ¶ [38] and illustrated in figure 3.).

[0038] As described above, the reading unit 300 can optical read the image in a readable area 400 having the length W1 of the main scan direction and the length L1 of the sub-scan direction by repeating a detection operation for detecting the reflected light of the light irradiated from the light-emitting unit 310 by the light-receiving elements 322, 323, and 328 of the light-receiving unit 320 and a movement operation for moving the reading unit 300 between the forward limit location and the backward limit location in the sub-scan direction. The length L1 of the sub-scan direction of the readable area 400 is larger than the length of the sub-scan direction of the original reading area 500 which is a maximum area for reading the original placed on the original mounting plate 12 by the reading unit 300. The length of the sub-scan direction of the original reading area 500 is denoted by L2 as shown in FIGS. 2 and 3 and the length of the main scan direction is equal to the length W1 of the main scan direction of the readable area 400. It is preferable that the length W1 of the main scan direction of the readable area 400 and the original readable area 500 is approximately equal to the length of the main scan direction of the original mounting plate 12 in a range which does not exceed the length of the main scan direction of the original mounting plate.  

Re claim 13: Ohara teaches a reading device comprising: 
a light transmissive member having a front surface on which an original is placed, and a back surface (e.g. the invention teaches an original mounting plate that is used to mount a sheet, which is taught in ¶ [25].); 
a peripheral member located adjacent to the light transmissive member, the peripheral member including a back surface in which a first reference hole and a second reference hole are formed (e.g. the reference location specifying plate is connected to the frame and contains several reference holes that are used to aid in determining the location of reference mark areas as well as the home position, which is taught in ¶ [39]-[43] above.), 
the first reference hole including a first edge, the second reference hole including a second edge, wherein an extended line of the first edge and an extended line of the second edge intersect with each other at an angle to form an angled-shape (e.g. the reference location specifying plate is adjacent to the platen glass.  The reference location specifying plate is on the back surface of the frame and the platen glass area where the plate has reference holes formed, which is taught in ¶ [39]-[42].  The reference mark holes have several edges that are connected to create a right angle, which is illustrated in figure 4.  Lines that extend from the vertical and horizontal lines of the reference marks can create an angle.  For example, the middle rectangle top line extended horizontally and the vertical line (124) on the outer rectangles extended form a right angle when these lines meet.); 
a reading sensor assembly located to face the back surface of the light transmissive member and the back surface of the peripheral member, the reading sensor assembly being configured to read an image while moving over a range including the light transmissive member and the peripheral member (e.g. the reading unit is pivoted to face the back surface of the platen where the sheet is mounted, which is seen in figure 3 and taught in ¶ [36]-[38] above.  The reading unit also faces the back surface of the reference location specifying plate (100) with the reference marks.  The reading unit scans an image when moving in the sub-scanning direction that spans the reference location specifying plate and the platen glass, which is taught in ¶ [36]-[38] above.); and 
a controller configured to perform: 
controlling the reading sensor assembly to read a reading range including the reference hole to obtain a read image (e.g. the invention teaches reading the reference location and the edges associated with the reference location.  This is taught in ¶ [49] above.); 
determining a reference position based on the read image obtained in the controlling, the reference position being determined to an intersection between the extended line of the first edge and the extended line of the second edge (e.g. the reference location is detected based on detecting the first and second edges of the reference location using the reading unit.  The first and second edges are edges that intersect and are used to form the reference marks, which is taught in ¶ [49]-[51] above.  In addition, the second edge is detected to determine if the reading area along with the reference location specifying plate is shifted.  The second edge is detected to determine the amount of shift of the reference mark area and the reading area on the platen to shift the scanner for reading an image, which is taught in ¶ [68] above.); and 
setting a reading start position based on the reference position in the reading range, the reading start position being a position from which the reading sensor assembly starts moving when the reading sensor assembly reads the original (e.g. the invention, the reference marks are detected to aid in determining where the reference area is located as well as the home position of the scanner to start scanning a document, which is taught in ¶ [49]-[52] above.).  

Re claim 14: The teachings of Ohara are applied to claim 13 disclosed above.
Ohara teaches the reading device according to claim 13, wherein the extended line of the first edge and the extended line of the second edge intersect with each other at a right angle (e.g. the edges of the reference marks form a right angle, which is seen in figure 4.  The reference marks are taught in ¶ [49]-[53] above.).  

Re claim 15: The teachings of Ohara are applied to claim 13 disclosed above.
Ohara teaches the reading device according to claim 13, wherein the controller is configured to further perform: 
setting a search origin outside the reference hole and within a bent side of the angled-shape formed by the extended line of the first edge and the extended line of the second edge, wherein the reading range is read in the controlling so that the reading range includes the reference hole and the search origin (e.g. the invention sets a search origin of the scanner at a home position that is outside the reference marks and within the reference mark area that is formed from multiple edges, which is taught in ¶ [49]-[52] above.  The scanner reads the reference position specifying plate and the home position area in order to set the home position for scanning a document area.); and 
searching a position of the first edge and a position of the second edge from the set search origin by using the read image obtained in the controlling to find the reference position (e.g. the system determines a reference position by scanning a first edge in order to determine the home position for scanning a document, which is taught in ¶ [49]-[52] above.  The second edge is also determined based on the scan in order to correct a shift in deviation or shift in a placement of the reference plate, which is taught in ¶ [68] above.).  

Re claim 16: The teachings of Ohara are applied to claim 13 disclosed above.
Ohara teaches the reading device according to claim 13, wherein the controller is configured to further perform: 
setting a search origin so that a fan shape formed by of the first edge, the second edge, and a circular are crossing the search origin has a central angle smaller than 180 degree (e.g. the search origin can be at the place of the reference marks.  The first edge and the second edge with a circular arc between these two edges would from an angle that is less than 180 degrees.  The reference mark edges are discussed in ¶ [39]-[43] above.), 
wherein the reading range is read in the controlling so that the reading range includes the reference hole and the search origin (e.g. the invention sets a search origin of the scanner at a home position that is outside the reference marks and within the reference mark area that is formed from multiple edges, which is taught in ¶ [49]-[52] above.  The scanner reads the reference position specifying plate and the home position area in order to set the home position for scanning a document area.); and 
searching a position of the first edge and a position of the second edge from the set search origin by using the read image obtained in the controlling to find the reference position (e.g. the system determines a reference position by scanning a first edge in order to determine the home position for scanning a document, which is taught in ¶ [49]-[52] above.  The second edge is also determined based on the scan in order to correct a shift in deviation or shift in a placement of the reference plate, which is taught in ¶ [68] above.).  

Re claim 17: The teachings of Ohara are applied to claim 13 disclosed above.
Ohara teaches the reading device according to claim 13, wherein the angled-shape formed by the extended line of the first edge and the extended of the second edge includes an L- shape (e.g. the reference marks contain several edges that connect to form a right angle, which is taught in ¶ [39]-[43] above.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Kishi (JP Pub 2016-177250 (Pub Date: 10/6/2016)).

Re claim 3: The teachings of Ohara are applied to claim 1 disclosed above.
However, Ohara fails to specifically teach the features of the reading device according to claim 1, wherein the angled-shape of the reference hole includes a T-shape including the first edge and the second edge.  
However, this is well known in the art as evidenced by Kishi.  Similar to the primary reference, Kishi discloses using a reference to determine a scan position (same field of endeavor or reasonably pertinent to the problem).    
Kishi teaches wherein the angled-shape of the reference hole includes a T-shape including the first edge and the second edge (e.g. the invention discloses using a T-shaped reference area that is used to detect a position of another part of an image or area in reference to the T-shaped hole, which is taught in ¶ [88].).

[0088] As shown in FIG. 20, a shape of the insertion portion 52 provided in the insertion hole portion 51 may be a T-shape or an L-shape in addition to the aforementioned rectangular shape. As a result, in comparison with a case where the insertion portion 52 is formed into a rectangular shape, the insertion portion 52 can be prevented from slipping out of the insertion hole 53 in a state in which the insertion portion 52 is inserted into the insertion hole 53 (see FIG. 18).[0089]A plurality of holes may be provided in each of the holes provided in the measurement reference sheet 26 depending on the size of the sheet P to be used. For example, as shown in FIG. 21, in addition to the paper hole 27, the image hole 28, and the insertion hole 51 which are used for the paper sheet P having a large size, a plurality of paper holes 271, an image hole 281, and an insertion hole 511 which are used for a paper sheet P of a small size may be provided at an arbitrary location. Further, a confirmation window 56 for confirming the color of an image formed on the paper P may be provided.

Therefore, in view of Kishi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the angled-shape of the reference hole includes a T-shape including the first edge and the second edge, incorporated in the device of Ohara, in order to have a T-shaped reference mark used to detect another area, which allows for correction of a deviation from an expected position and improves the image forming process (as stated in Kishi ¶ [06]).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Fujiwara (US Pub 2011/0075229).

Re claim 8: The teachings of Ohara are applied to claim 1 disclosed above.
Ohara teaches the reading device according to claim 1, wherein the reading sensor assembly includes image sensor, 
wherein the image sensor includes: 
a light source configured to emit light and located one end side of a light guide in a main scanning direction (e.g. the light emitting unit is used to emit light along a manin scanning direction, which is taught in ¶ [33].); 

[0033] As shown in FIG. 2, a light-emitting unit 310 and a light-receiving unit 320 are arranged on the upper surface of the reading unit 300 in the main scan direction. As the light-emitting unit 310, for example, a light-emitting diode (LED) is used. As shown in FIG. 2, the light-receiving unit 320 includes a plurality of light-receiving elements 321, 322, 323, . . . and 329 arranged in the main scan direction. The plurality of light-receiving elements 321, 322, 323, and 329 receives reflected light of the light irradiated from the light-emitting unit 310 and outputs a voltage having a level according to the intensity of the reflected light received by photoelectric effect.

[0034] In the light-receiving elements 321, 322, 323, . . . and 329, for example, a combination of SELFOC lenses for focusing the reflected light of the light irradiated from an image sensor such as a CCD or a CMOS image pickup device and the light-emitting unit 310 is used. The light-receiving unit 320 has an A/D converting circuit for converting an analog value of a voltage output from the light-receiving elements 321, 322, 323, . . . and 329 into a digital value and outputs the analog value to the control unit 230 as a 16-bit digital signal. This digital signal corresponds to the image information stored in the control unit 230.

[0035] The light-receiving elements 322, 323, . . . and 328 excluding the light-receiving elements 321 and 329 located at the both ends of the main scan direction among the plurality of light-receiving elements 321, 322, 323, . . . and 329 in the light-receiving unit 320 detect the reflected light of the light irradiated from the light-emitting unit 310 such that the reading unit 300 can optically read an image located at a position facing the light-receiving unit 320 over a length W1 of the main scan direction shown in FIG. 2. The light-receiving elements 321 and 329 located at the both ends of the light-receiving unit 320 are preliminary light-receiving elements used when a correction unit 260 corrects an original reading area 500.

the light guide extending in the main scanning direction and configured to guide emitted light from the light source in the main scanning direction (e.g. the reading unit contains a guide that holds a plurality of LEDs in a main scanning direction and upward towards a platen.  This causes the light emitting diodes to emit light toward an original or platen, which is taught in ¶ [33]-[35] above.); and 
a line sensor configured to receive reflection light which is emitted from the light source and reflected by the peripheral member or the original placed on the light transmissive member (e.g. the light receiving elements are used to receive light reflected from an original or a platen in order to form an image, which is taught in ¶ [33]-[35] above.).  
	However, Ohara fails to specifically teach the features of a contact image sensor, 
wherein the contact image sensor.
	However, this is well known in the art as evidenced by Fujiwara.  Similar to the primary reference, Fujiwara discloses the use of a contact image sensor (same field of endeavor or reasonably pertinent to the problem).    	
	Fujiwara teaches a contact image sensor, wherein the contact image sensor (e.g.  the invention teaches the use of a first image sensor being a contact image sensor, which is taught in ¶ [41].).

[0041] The first image sensor 31A and the second image sensor 31B are configured to optically read an image from a document sheet and generate electric signals corresponding to the read image. In the embodiment, a contact image sensor (CIS) is employed for each of the first image sensor 31A and the second image sensor 31B.

[0042] The first image sensor driver 33 is configured with a transmission mechanism (e.g., a timing belt) that transmits a driving force from a motor to the first image sensor 31A. The controller 21 controls the first image sensor driver 33 to move the first image sensor in an auxiliary scanning direction (i.e., the left-to-right direction).

Therefore, in view of Fujiwara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a contact image sensor, wherein the contact image sensor, incorporated in the device of Ohara, in order to provide a contact image sensor for reading reference information, which makes it possible to prevent outside light from entering into reading unit when acquiring reference data (as stated in Fujiwara ¶ [09]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin discloses scanning a pattern to determine a scanning location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672